DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 6, 7, 9, “the metal layer” lacks proper antecedent basis.
The other claims are indefinite based on their dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10-12 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamamoto et al. (JP 2015-84392).
Regarding claims 1-5, 10-12, Yamamoto et al. disclose (Figs. 10-11) a photo detector comprising: a plurality of photo detection elements (PD); a plurality of trenches (Tr/Tr1) each provided among a plurality of the photo detection elements; and a wiring (E3 at C) provided between the two photo detection elements out of the plurality of photo detection elements to electrically connect to the two photo detection elements; the trenches surrounding the 2xm (m is a positive integer) photo detection elements including the two photo detection elements; and the two photo detection elements being lined in a direction orthogonal (up/down) to an extending direction (left/right) of a metal layer (E3/PAD at PAD) for electrical connection.  Yamamoto et al. also disclose (Fig. 20) an insulating film (Tr2) provided on a sidewall of the trench (Tr1); the trench being filed with metal (Tr1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. in view of Oh et al. (U.S. Patent Application Publication 2013/0062500).
Regarding claims 6-8, 13-15, Yamamoto et al. disclose the claimed invention as set forth above.  Yamamoto et al. do not disclose a distance measuring circuit to calculate a time of flight as claimed.  Oh et al. teach (Figs.) a similar photodetector array having a light source (light source) and calculating a distance ([0084], [0101]) and means (840) for generating a 3D image as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the .
Claims 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. in view of Oh et al., further in view of Kitano (U.S. Patent Application Publication 2018/0252812).
Regarding claims 9, 16, Yamamoto et al. in view of Oh et al. disclose the claimed invention as set forth above.  Yamamoto et al. and Oh et al. do not disclose a vehicle having four lidar devices at four corners of the vehicle as claimed.  Kitano teaches (Figs.) four lidar devices (L1-L4) at respective corners of a vehicle as claimed.  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide the lidar of Yamamoto et al. in view of Oh et al. and Kitano at corners of a vehicle to provide broader coverage detection as taught, known and predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THANH LUU/Primary Examiner, Art Unit 2878